Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-12, in the reply filed on 8/24/22 is acknowledged.
Claims 1-6 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/22.

Claims Status:
Claims 1-15 are pending. 
Claims 1-6 and 13-15 are withdrawn.
Claims 7-12 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/22/20 and 8/25/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Specification
The abstract of the disclosure is objected to because it does not end in a period as shown below. 

    PNG
    media_image1.png
    230
    928
    media_image1.png
    Greyscale
 Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 7 is directed to a method of making a substrate having an antibacterial surface. However, the body of the claims does not appear to make a substrate having an antibacterial surface at all. The body of the claim employs a buffer solution to create a water-insoluble chitosan/water-stable copper-based metal-organic framework material. It is unclear if the “material” is the same as the substrate in the preamble or if the claim is missing an essential step of making a substrate having an antibacterial surface from that material. Consideration of the preamble gives meaning and purpose to the manipulative steps in this case. “The preamble is therefore not merely a statement of effect that may or may not be desired or appreciated. Rather, it is a statement of the intentional purpose for which the method must be performed.” Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333 (Fed. Cir. 2003). In the interest of compact prosecution, the claim will be interpreted that the material formed is the substrate of the preamble that has an antibacterial surface. However, clarification is required. Dependent claims are rejected as indefinite because they are dependent upon an indefinite claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 states that the water-stable metal-organic frameworks are copper-based, water-stable organic frameworks. However, claim 7 already has that limitation in the last two lines of claim 7.  Since claim 7 already has the limitation of water-stable metal-organic frameworks are copper-based, then claim 8 does not further limit claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 7-11 is/are rejected under 35 U.S.C. 102A(a)(1) as being anticipated by Neufeld et al. (ACS Appl. Mater. Interfaces 2017, February 06; 9:5139-5148).
Regarding claims 7-9, Neufeld et al. disclose methods of a copper-based metal-organic framework material substrate comprising H3[(Cu4Cl)3(BTTri)8 having an antibacterial surface naturally provided by copper and or chitosan by: 
Dispersing 20 mg of water-stable metal organic framework Cu-BTTri-H2O, where 1,3,5-Tris(1H-1,2,3-triazol-5-yl)-benzene = H3BTTri), in a solution of 180 mg of water-soluble chitosan acetate thus having 10% of the water-stable metal organic framework material based on total solids of the material (see also page 5142, bottom left column, reporting 11% w/w Cu-BTTri); and
Adding 250 mM pH 8.0 sodium phosphate buffer to produce a flexible hydrated sheet and inherently converting the water-soluble chitosan/water-stable metal-organic framework material to a water-insoluble chitosan/water-stable copper-based metal-organic framework (page 5141, 2.3. Synthetic Methods; page 5142, left column “rendered insoluble by treatment with 250 mM pH 9 phosphate buffer”).
Regarding claim 10, since the material of Neufeld et al. is the same as instantly claimed, then it will inherently become crystalline after 72 hours in a nutrient broth media. Indeed, Neufeld et al. even show Figures with crystals (Figure 4). The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
Regarding claim 11, Neufeld et al. disclose further forming the water-soluble chitosan/water-stable copper-based metal-organic framework material into a biomedical membrane device (page 5141, preparation of chitosan membranes) which is desirable for blood contacting materials with antimicrobial and wound healing properties (page 5143 bottom right column to page 5144 top left column) and has an antibacterial surface. 

2. Claim(s) 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102A(a)(1) as being anticipated by Lu et al. (ACS Appl Mater. Interfaces 2016;8:16533-16539). 
Regarding claims 7 and 8, Lu et al. disclose methods of making a copper-based metal-organic framework material substrate biosensor comprising copper metal-organic frameworks and chitosan and having an antibacterial surface naturally provided by copper and or chitosan, made by dispersing a water-stable copper metal organic framework in a water soluble chitosan matrix where 20 μL of a CuMOF suspension (1.0 mg mL−1) and 10 μL of a tyrosinase solution (10 mg mL−1) were mixed and shaken for 1 h, and 10 μL of a chitosan solution (6.0 mg mL−1) was added into the above solution  (page 16534, 2.3 Fabrication of the CuMOF-Based Biosensor) thus providing an 11% by weight of the water-stable copper metal organic framework material based on total solids of the material. The biosensor was then immersed in PBS buffer solution for 0.5 hours (page 16535), upper left column), which inherently converts the water-soluble chitosan/water-stable copper metal-organic framework material to a water-insoluble chitosan/water-stable copper-based metal-organic framework material.
Regarding claim 10, since the material of Lu et al. appears the same as instantly claimed, then it will inherently become crystalline after 72 hours in a nutrient broth media. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
Regarding claim 11, the biosensor of Lu et al. is a biomedical device having an antibacterial surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Neufeld et al. (ACS Appl. Mater. Interfaces 2017, February 06; 9:5139-5148), as applied to claims 7-11, or Lu et al. (ACS Appl Mater. Interfaces 2016;8:16533-16539), as applied to claims 7, 8, 10 and 11. 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims

    PNG
    media_image2.png
    150
    1414
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
The references of Neufeld et al. and Lu et al. are discussed in detail above and those discussions are incorporated by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Neufeld et al. or Lu et al. is that Neufeld et al. or Lu et al. do not expressly teach wherein the water-stable metal-organic frameworks present in an amount of 5% wt/wt based on total solids of the substrate. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The level of skill is that of a Biomedical engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from biomedical engineering and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the methods of Neufeld et al. or Lu et al. wherein the water-stable metal-organic frameworks present in an amount of 5% wt/wt based on total solids of the substrate, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted in the rejections above, Neufeld et al. and Lu et al. teach 10-11% of the water-stable metal-organic frameworks based on total solids of the substrate. The dependent claim 12 is merely a difference in concentration. With regard to differences in concentration, MPEP 2144.05 (II)(A) teaches: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). And from MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). For example, the artisan may desire less copper present to slow the reaction with GSNO (Scheme 1 of Neufeld et al.) and employ less than 10% or 11% of the water-stable metal-organic frameworks or the artisan might desire more copper to be present to produce more nitric oxide. Similarly, the biosensor of Lu et al. may require more or less than 11% copper water-stable metal-organic framework for selective detection of targets (page 16538, Conclusion). Accordingly, in the absence of any criticality of the 5% w/w limitation, such would be obvious to the ordinary artisan. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613